            Case 1:19-cr-00171-RC Document 32 Filed 07/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                     CASE NO.: l:19-CR-00171 (RC)

                                                     VIOI,ATIONS:
 UNITED STATES OF AMERICA
                                                     18 u.s.c. s ll2(b)(2)
                                                     (Attempting to Obstruct a Foreign
                                                     Official)
 YUEHUA JIN,                                         (Count One)

           Defendant.                                18 u.s.c. $ il8
                                                    (Interference with Protective Functions)
                                                    (Count Two)




                              SUPERSEDING INFORMATION

       The United States Attomey charges that

                                           COUNT ONE

       On or about May 10, 2019, within the District of Columbia, defendant YUEHUA JIN

willfully attempted to obstruct a foreign official, the Vice Premier of the People's Republic of

China, in the performance of his duties.

(Attempting to Obstruct a Foreign Official, in violation of Title 18, United    States Code,
Section 1 l2(b)(2))

                                           COUNT TWO

       On or about May 10, 2019, within the District of Columbia, defendant YUEHUA JIN

knowingly and willfully obstructed, resisted, and interfered with a federal law enforcement agent

engaged   in the performance of the protective functions authorized under section 103 of       the

Diplomatic Security Act, 22 U.S.C.     $   4802, and section 37   ol   the State Department Basic

Authorities Act of 1956, 22 U.S.C. $ 2709.
          Case 1:19-cr-00171-RC Document 32 Filed 07/30/19 Page 2 of 2



(Interference with Protective Functions, in violation of Title 18, United States Code, Section
l 18)




                                            Respectfully submitted.

                                            JESSIE K. LIU
                                            United States Attomey
                                            DC Bar No. 472845




                                      By:                   n
                                            REAG       N. CLYNE
                                            Virginia Bar No. 74767
                                            Special Assistant U.S. Attomey
                                            National Security Section
                                            United States Attomey's Office
                                            555 4th Street, N.W., Room l1-824A
                                            Washington, D.C. 20530
                                            Reagan. Clyne@usdoj. gov
                                            (202) 2s2-72t5




                                              2
